Name: Commission Regulation (EEC) No 2343/93 of 23 August 1993 introducing a countervailing charge on certain varieties of prunes originating in Hungary
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 213/12 Official Journal of the European Communities 24. 8 . 93 COMMISSION REGULATION (EEC) No 2343/93 of 23 August 1993 introducing a countervailing charge on certain varieties of prunes originating in Hungary THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular the second subparagraph of Article 27 (2) thereof, into consideration must be recorded on the representative markets or, in certain circumstances, on other markets ; Whereas for these prunes originating in Hungary the entry prices calculated in this way have for six consecutive market days been alternatively above and below the reference price ; whereas three of these entry prices are at least ECU 0,6 below the reference prices ; whereas a countervailing charge should therefore be introduced for these prunes ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (6) are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 3819/92 (7), Whereas Article 25a ( 1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a non-member country is alternatively above and below the reference price for five to seven consecutive market days a countervailing charge is introduced in respect of that non-member country, save in exceptional cases ; whereas that charge is introduced when three entry prices fall below the reference price and one of those entry prices is at least ECU 0,6 below the reference price ; whereas that charge is equal to the difference between the reference price and the last available entry price by at least ECU 0,6 below the reference price ; HAS ADOPTED THIS REGULATION : Article 1Whereas Commission Regulation (EEC) No 1429/93 of 10 June 1993 fixing for the 1993/94 marketing year the reference prices for prunes (3) fixed the reference price for products of class I of Group I at ECU 69,39 per 100 kilo ­ grams net for the month of August 1 993 ; A countervailing charge of ECU 19,78 per 100 kilograms net is applied to plums (CN codes 0809 40 1 1 and 0809 40 19), other than the following varieties : Altesse simple (common quetsche, Hauszwetschge), Reine-Claude d'Oullins (Oullins Gage), Sveskeblommer, Ruth Gerstetter, Ontario, Wangenheimer (early Wangenheim quetsche), Pershore (Yellow Egg), Mirabelle and Bosnische origina ­ ting in Hungary. Whereas the entry price for a given exporting country is equal to the lowest representative prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all representative markets for which prices are available less the duties and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 ; Whereas, in accordance with Article 3 ( 1 ) of Commission Regulation (EEC) No 211 8/74 (4), as last amended by Regulation (EEC) No 249/93 (*), the prices to be taken Article 2 This Regulation shall enter into force on 25 August 1993 . Subject to the provisions of the second subparagraph of Article 26 (2) of Regulation (EEC) No 1035/72, this Regu ­ lation shall be applicable until 30 August 1993 .(  ) OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 69, 20. 3 . 1993, p. 7 . (3) OJ No L 140, 11 . 6 . 1993, p. 23 . (4) OJ No L 220, 10 . 8 . 1974, p. 20 . (Ã  OJ No L 28, 5. 2. 1993, p. 45 . (6) OJ No L 387, 31 . 12 . 1992, p . 1 .0 OJ No L 108, 1 . 5 . 1993, p . 106 . 24. 8 . 93 Official Journal of the European Communities No L 213/13 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 August 1993 . For the Commission Rene STEICHEN Member of the Commission